DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed 6/26/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 3/31/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 10-29 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a first conductive connection, wherein a first portion of the first conductive connection has a first sidewall aligned with a second sidewall of the first passivation layer and a second portion of the first conductive connection being embedded within the first passivation layer; a capping layer over and in physical contact with the first conductive connection; and a second passivation layer in physical contact with and extending along both the first sidewall and the second sidewall, wherein a third sidewall of the second passivation layer is aligned with a fourth sidewall of the capping layer, and wherein the second passivation layer extends above the capping layer, as recited in claim 10;  

a capping layer adjacent to a first side of the first conductive connection; a barrier layer adjacent to a second side of the first conductive connection opposite the first side, wherein the first conductive connection has a first sidewall aligned with a second sidewall of the capping layer, a third sidewall of the barrier layer, and a fourth sidewall of the first passivation layer, and wherein the first conductive connection is coterminous with the capping layer and the barrier layer; and a first composite layer overlying the capping layer, wherein the first composite layer has a fifth sidewall aligned with a sixth sidewall of the capping layer, the fifth sidewall and the sixth sidewall being free from carbon-fluorine byproducts, as recited in claim 17; and


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898